Appeal Ordered Withdrawn and Opinion issued November 3, 1999




                                             In The
                                   C!tnurt nf l\ppenln
                        111tft}J llintrirt nf we*nn nt llnllnn
                                      No. 05-99-01572-CR


                          MICHAEL GLENN COPLEY, Appellant

                                                v.
                                 STATE OF TEXAS, Appellee


                      On Appeal from the County Criminal Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. MB98-3375-F


                               OPINION PER CURIAM
                Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved

the motion.

       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
TEX. R. APP. P. 47
                                       Fifth Court of Appeals
                                     Case Attorney Address List
                                                                                      Page:
                                                                       Date Printed: 11/03/1999

                   Case Number: 05-99-01572-CR         Date Filed: 09/20/1999

Style: Copley, Michael Glenn
       v.
       The State of Texas

Trial Judge:          Fuller, Tom
Trial Court Reporter:         West, Donna
Trial Court:          COUNTY CRIMINAL COURT NO 5 Trial County:                   DALLAS

APP    Bill Booth
       ATT 002648000
       Abrams Centre Bank Building
       9330 LBJ FWY.
       SUITE 900
       Dallas, TX 75243
       Phone 214/520-8982
       Fax

ST A   Kerry Fitzgerald
       ATT 007088000
       Assistant District Attorney
       133 N. Industrial, LB 19
       Dallas, TX 75207
       Phone 214/653-3600
       Fax I -